Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                                      Status of the Claims
Claims 16-22 of A. PEREZ ENCABO et al., 16/785,002 filed on (Feb. 7, 2020) are pending and subject to first action on the merits.    
Claims 1-15 have been cancelled.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on 02/07/2020 is acknowledged and has been considered and made of record.  A signed copy of the 1449 is attached herewith.  
Response to Restriction
The restriction requirement mailed on 12/22/2020 has been withdrawn is view of applicants response and/or remarks.  The wrong set of claims were acted on in the restriction of 12/22/2020 as remarked by applicants.  Thus, action on the merits will be on current pending claims 16-22 and no species election is required.  Response to applicant’s remarks is moot in view of the withdrawal of the restriction requirement.    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aurora Fine Chemicals.  

    PNG
    media_image1.png
    139
    87
    media_image1.png
    Greyscale
where substituents are as defined in the claims.
Prior Art:
Aurora Chemicals disclose a compound where R1 is COOR; where R is C1-6alkyl; R5 is CN and R3 is C1-6alkyl.  Note 
    PNG
    media_image2.png
    203
    251
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    124
    602
    media_image3.png
    Greyscale
.

    PNG
    media_image4.png
    202
    232
    media_image4.png
    Greyscale
when R1 is COR, where R is C1-6alkyl .
    PNG
    media_image5.png
    127
    597
    media_image5.png
    Greyscale
.
Or 
    PNG
    media_image6.png
    155
    273
    media_image6.png
    Greyscale
where R1 is COR where R is C1-6alkyl 
    PNG
    media_image7.png
    125
    582
    media_image7.png
    Greyscale
.
Claim Objections
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable Subject Matter
Claims 20-22 are allowed over the art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBENEZER O SACKEY whose telephone number is (571)272-0704.  The examiner can normally be reached on Monday-Friday 8.00Am to 4.30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/EBENEZER O SACKEY/Examiner, Art Unit 1624                                                                                                                                                                                                        




/Tracy Vivlemore/Primary Examiner, Art Unit 1635